DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/28/2022. 
Claims 6-8 and 16-18 are canceled. 
Claims 1-5, 9, 11-15, and 19-20 are currently amended. 
Claims 1-5, 9-15, and 19-20 are currently pending and examined below. 

Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 recites a square bracket after the semicolon in the limitation starting with “detecting a at least one content item associated with one external data source.”  The Examiner interprets this as a typographical error. Appropriate correction is required.

Claim Interpretation
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed 

A method for selecting actions to perform for an entity based on content items comprising: 
continuously monitoring a plurality of external data sources for an entity via a network by an external content engine; 
detecting at least one electronic content item associated with one external data source of the plurality of external data sources that is related to the entity by the content engine ; 
determining whether the at least one electronic content item has a negative context or a positive context by the content engine; 
determining previous actions performed with respect to a user associated with the at least one electronic content item by the content engine, wherein the previous actions were performed for different electronic content items than the at least one electronic content item; 
determining an influence associated with the user by the content engine; 
determining whether a number of determined previous actions exceeds a threshold by the content engine; 
responsive to a determination that the number of previous actions exceeds the threshold, performing no action on a user device of the user [Condition A]; and 
[Condition B]: 
selecting an action to perform based on the determined negative or positive context and the determined previous actions by the content engine [Condition B], FiledMarch 25, 2020 Page3 of12
wherein the action comprises offering to the user associated with the at least one content item one or more of a reward, a discount, a gift, or an incentive on the user device [Condition B]; 
determining an amount and an expiration date of the one or more of the reward, the discount, the gift, or the incentive based on the determined influence [Condition B]; and 
performing the selected action by the content engine on the user device [Condition B].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 9-15, and 19-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for selecting actions to perform for an entity based on content items comprising: […] monitoring a plurality of external data sources for an entity […]; detecting at least one […] content item associated with one external data source 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people (including social activities). The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “continuously”, “via a network”, “by an external content engine”, “electronic”, and “on a user device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 4 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “online”, “social media platforms,” and online forums.” Claim 4 recites the additional elements of “on a social networking platform” and “on an online forum”. However, for the same reasons set forth with respect to claim 1, claims 2 and 4 do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 3 and 9-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3 and 9-10 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 3 and 9-10 also do not integrate the judicial exception into a practical application or amount to significantly more. 
“using natural language processing.” However, in Step 2A Prong 1, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount simply appending well-understood, routine, and conventional activity previously known to industry as evidenced by at least ¶ 27 of US 2017/0277801 A1, ¶ 16 of US 2013/0151531 A1, ¶ 28 of US 2017/0255965 A1 and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 11 recites substantially similar limitations as claim 1. Therefore, for the same reasons set forth with respect to claim 1, claim 11 also recites an abstract idea in Step 2A Prong 1. Claim 11 recites the additional elements of “A system […] comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to”, “continuously”, “via a network”, “electronic”, and “on a user device”. However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception or amount to significantly more. 
Claims 12 and 14 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 12 recites the additional elements of “online”, “social media platforms,” and online forums.” Claim 14 recites the additional elements of “on a social networking platform” and “on an online forum”. However, for the same reasons set forth with respect to claim 1, claims 2 and 4 do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 13 and 19 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claims 13 and 19 do not recite any additional elements other than those recited in claim 11. Therefore, for the same reasons set forth with respect to claim 11, claims 13 and 19 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 15 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 15 recites the additional elements of “using natural language processing.” However, in Step 2A Prong 1, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount simply appending well-understood, routine, and conventional activity previously known to industry as evidenced by at least ¶ 27 of US 2017/0277801 A1, ¶ 16 of US 2013/0151531 A1, ¶ 28 of US 2017/0255965 A1 and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 20 recites substantially similar limitations as claim 1. Therefore, for the same reasons set forth with respect to claim 1, claim 20 also recites an abstract idea in Step 2A Prong 11. Claim 20 recites the additional elements of “A non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to”, “continuously”,  and “on a user device”. However, for the same reasons set forth with respect to claim 1, claim 20 also does not integrate the judicial exception or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2016/0196561 A1) (hereinafter “Iyer”), in view of Dheap et al. (US 2013/0336465 A1) (hereinafter “Dheap”), in further view of Walker et al. (US 2008/0249658 A1) . 

As per Claim 1, Iyer discloses A method for selecting actions to perform for an entity based on content items comprising (¶ 12 “systems and methods”. ¶ 56 “computer storage medium”. Also see citations below.): 
[…] monitoring a plurality of external data sources for an entity via a network by an external content engine (¶ 58 “As mentioned, the messaging thread organizer 210 may identify a group of social media messages that are associated with an entity. For example, the messaging thread organizer 210 may identify social media messages that are directed towards the entity, such as messages posted on a social media page controlled by the entity. For instance, the messaging thread organizer 210 may identify social media messages posted by users to a FACEBOOK.TM. or GOOGLE+.TM. social media page maintained by the entity. Additionally or alternatively, the messaging thread organizer 210 may identify social media messages directly addressed to the entity. To illustrate, the messaging thread organizer 210 may identify a TWITTER.TM. message that includes (e.g., mentions, tags, identifies) the entity in the message. In some embodiments, a user may post social media messages to a web site associated with the entity, such as a customer service forum. One will appreciate that the messaging thread organizer 210 can identify social media messages associated with an entity in a variety of ways and using a variety of social media platforms or social communities.” ¶ 59 “Further, the messaging thread organizer 210 may gather messages from different social media systems and social communities and combine the messages into a group of messages. For example, the messaging thread organizer 210 may identify messages relating to the entity on both TWITTER.TM. and REDDIT.TM.. As another example, the messaging thread organizer 210 may identify that a user initiated a conversation with a representative via one social media system and finished the conversation using another social media system. Additionally or ; 
detecting at least one electronic content item associated with one external data source of the plurality of external data sources that is related to the entity by content engine (¶ 58 “As mentioned, the messaging thread organizer 210 may identify a group of social media messages that are associated with an entity. For example, the messaging thread organizer 210 may identify social media messages that are directed towards the entity, such as messages posted on a social media page controlled by the entity. For instance, the messaging thread organizer 210 may identify social media messages posted by users to a FACEBOOK.TM. or GOOGLE+.TM. social media page maintained by the entity. Additionally or alternatively, the messaging thread organizer 210 may identify social media messages directly addressed to the entity. To illustrate, the messaging thread organizer 210 may identify a TWITTER.TM. message that includes (e.g., mentions, tags, identifies) the entity in the message. In some embodiments, a user may post social media messages to a web site associated with the entity, such as a customer service forum. One will appreciate that the messaging thread organizer 210 can identify social media messages associated with an entity in a variety of ways and using a variety of social media platforms or social communities.” ¶ 59 “Further, the messaging thread organizer 210 may gather messages from different social media systems and social communities and combine the messages into a group of messages. For example, the messaging thread organizer 210 may identify messages relating to the entity on both TWITTER.TM. and REDDIT.TM.. As another example, the messaging thread organizer 210 may identify that a user initiated a conversation with a representative via one social media system and finished the conversation using another social media system. Additionally or ; 
determining whether the at least one electronic content item has a negative context or a positive context by the content engine (¶ 72 “In one or more embodiments, the messaging thread classifier 212 may classify a messaging thread based, in part, on user sentiment. For example, words such as "great," "good," "awesome," "easy," "best," "perfect," "love," "learn," "helpful," "useful," "thanks," "ever," and "simple" may indicate positive sentiment. As such, the messaging thread classifier 212 may classify these messaging threads as "Testimonials," "Opinions/Feedback," and/or "Positive Reviews." Conversely, words such as "tried," "can't," "fail," "junk," "terrible," "slow," "sucks," "upgrade," "annoying" "meh," "not," "lag," crashes," "always," "worst," "needs," "stop," "zero," "horrible," "crap," "no," "fix," "broken," "bad," "buggy," and "freeze" may indicate negative sentiment. The messaging thread classifier 212 may classify messaging threads containing negative sentiment as "Complaints," "Opinions/Feedback," etc.” ¶ 106 “As described above, the messaging thread classifier 212 may use a variety of methods to classify a messaging thread. For example, the messaging thread classifier 212 may use a machine-learning algorithm to identify a classification based on keywords, questions, positive or negative user sentiment, and/or a classification tag selected by a representative. Further, the machine-learning algorithm can learn as the number of classified messaging threads increase and when representatives select or change a messaging thread classification, as described above.” Also see citations above.); 
determining an influence associated with the user by the content engine (¶¶ 33 and 52-53. Also see ¶¶ 77-80, 89, 129-138, 157, and citations above.)
responsive to a determination that the number of previous actions does not exceed the threshold (The Examiner notes that this limitation is a contingent limitation as explained above, and is met by the teaching of the alternative condition (see MPEP 2111.04):
selecting an action to perform based on the determined negative or positive context and the determined previous actions by the content engine (The Examiner notes that this limitation is a contingent limitation as explained above, and is met by the teaching of the alternative condition (see MPEP 2111.04), 
wherein the action comprises offering to the user associated with the at least one content item one or more reward, a discount, a gift, or an incentive on the user device (The Examiner notes that this limitation is a contingent limitation as explained above, and is met by the teaching of the alternative condition (see MPEP 2111.04); 
determining an amount and an expiration date of the one or more rewards, the discount, the gift, or the incentive based on the determined influence (The Examiner notes that this limitation is a contingent limitation as explained above, and is met by the teaching of the alternative condition (see MPEP 2111.04); and 
perform the selected action by the content engine on the user device (The Examiner notes that this limitation is a contingent limitation as explained above, and is met by the teaching of the alternative condition (see MPEP 2111.04).  
While Iyer discloses all of the above limitations, Iyer fails to explicitly teach the following limitations that are not italicized and underlined in the limitation determining previous actions performed with respect to a user associated with the at least one electronic content item [Iyer discloses “associated with at least one electronic content item” in at least ¶ 58] by the content engine, wherein the previous actions were performed for different electronic content items [Iyer discloses different “electronic content items” in at least ¶ 58] than the at least one electronic content item [Iyer discloses “electronic content item” in at least ¶ 58]. However, in the same field of endeavor, Dheap teaches the above limitations that are not italicized and underlined in at least Abstract “A method and system for enhancing problem resolutions at a call center”. ¶ 15 “The method 100 continues to step 130 to determine whether If the caller is a repeat caller, the method 100 continues to step 134 to mine the historical record for the call data of the previous call or calls, and then continues to step 138 to determine if the call includes a prior topic or a new topic. If the caller is a new caller at step 130, the method 100 continues directly to step 138 to determine if the call includes a prior topic or a new topic. Step 142 includes comparing the context data to the historical records of previous calls. For example, mining the historical record for related topics to a new topic, or mining the historical record for a prior topic and related topics to a prior topic, and comparing the context data from the incoming call. Further, if the caller is a repeat caller, the historical records are mined for data records pertaining to the prior call, and for relevant data pertaining to the topic whether the topic is a new topic or a prior topic.” ¶ 16 “For example, previous call data can be analyzed for data related to the new topic or a prior topic to provide a probability analysis for determining a solution with the highest probability of solving the problem of the topic. The analysis may include all context data from the speech recognition, wherein the speech recognition indicates voice stress of the caller.” ¶ 19 “The method 100 includes determining a solution for the new topic or the prior topic for a new or repeat caller based on respective probability analyses, as in step 150. For example, a solution for a new topic may be determined by mining the historical records of metadata corresponding to the new topic, and determining a solution by comparing the context data including the new topic to the historical records of previous call data. In another example, a solution for a prior topic may be determined by mining the historical record of metadata corresponding to a prior topic, and determining and providing a solution by comparing the context data to the historical records of previous call data relevant to the topic. The relevant call data may include previous call data analyzed for data related to the prior topic or a new topic to provide a solution with the highest probability of solving the problem of the topic based on the historical records of previous call data. In one example, a solution may include highlighting other agents' responses related to a prior topic or a new topic.”  Also see at least Fig. 2. Therefore, it would have been obvious to 
While the combination of Iyer/Dheap teach all of the above limitations, including determining previous actions performed, they fail to explicitly teach determining whether a number of determined previous actions exceeds a threshold by the content engine; and responsive to a determination that the number of previous actions exceeds the threshold, performing no action on a user device of the user. 
However, in the same field of endeavor, Walker teaches determining whether a number of determined previous actions exceeds a threshold by the content engine (¶ 38 “"Determining" something can be performed in a variety of manners and therefore the term "determining" (and like terms) includes calculating, computing, deriving, looking up (e.g., in a table, database or data structure), ascertaining and the like.” ¶ 152 “Data may be retrieved form a customer database or account database. In one embodiment, a customer who is determined to be a frequent "complainer" (e.g., submits more than a threshold number of customer service issues, submits more than a threshold number of unfounded customer service issues) can be awarded different resolutions (e.g., products rather than refunds, no resolution) than other customer would be awarded.” ¶ 205 “In an embodiment, a customer service issue identifier may be determined so that the customers stated customer service issue can be tracked and subsequently referred to by the vending machine, controller 205, operator and/or customer. Thus, after a customer service issue identifier is determined (Step 300), it may be recorded at Step 400 (below) in conjunction with other customer service issue data (e.g. diagnostic data, data received from a customer at Step 100, etc.) and provided to a customer at Step 500 (below). After a period of time sufficient for an operator, vending machine and/or controller 205 to evaluate the customer service issue (at Step 600, below), the customer may then use the customer service issue identifier to inquire as to the status of the outstanding customer service issue at Step 700, below (i.e. to see whether or not a resolution is to be provided).” ¶ 217 “At Step 400, a vending machine and/or controller 205 records data associated with a customer service issue. In one or more embodiments, a vending machine and/or controller 205 records any data received at Step 200 and/or determined at Step 300 in a customer service issue database 140 (FIG. 8). As illustrated by FIG. 8, in one embodiment, a customer service issue database may store, for each customer service issue identifier, a description of a corresponding customer service issue (e.g. including diagnostic data, customer description of the customer service issue, and/or other data), an indication of whether or not the issue has been validated or confirmed by the operator (e.g., at Step 600, below), and indication of a corresponding resolution (if any), and an indication of whether or not any resolution has been redeemed by a customer (e.g., at Step 800, below). Such recorded data may be associated with, e.g., information which identifies the customer and/or contact information of the customer.” The Examiner asserts that Walker teaches “previous actions” because ¶ 152 states that the system determines whether or not a user is a frequent “complainer” based on determining if the user has submitted more than a threshold number of customer service issues. This would require an analysis of previous customer service issues of the user in order to make this determination. ¶ 217 states that each customer service issue is stored in a database along with an indication of a resolution (e.g., a reward, discount, a gift, or an incentive). Therefore, since each customer service issue is stored in a database with an indication of a resolution, the system does determine whether a number of determined previous actions exceed a threshold. Alternatively, the combination of Iyer/Dheap teach “previous actions” as outlined above.); 
responsive to a determination that the number of previous actions exceeds the threshold, performing no action on a user device of the user (¶ 152. Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively field to modify the combination of Iyer/Dheap as modified above, by combining the tracking of previous actions as taught by Walker, because doing so would detect and prevent fraud against the system. The combination would also enable the system to determine a type of compensation to provide to the user (Walker, ¶ 152). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Iyer/Dheap/Walker teach all of the above limitations, including monitoring a plurality of external data sources, they fails to explicitly teach that the monitoring is performed continuously. However, in the same field of endeavor, Manolescu teaches this limitation in at least ¶ 18 “the blogosphere is monitored by ping servers and syndication feed crawlers extract new or modified blog posts in real time. It will be appreciated that the blogosphere may be continuously monitored, blog posts extracted, and inferences made about the content of the blog posts according to links and keywords in the posts.” ¶ 34 “the social media is continuously monitored through syndication feed crawlers that crawl the social media 302 in response to pings that indicate a new post has been created and/or a post has ben modified. The inference component 304 may extract posts from the social media and/or search for some predetermined content in the posts. The predetermined content may include, for example, keywords (e.g., names, locations, brands, etc.) and/or links that point to other pages. The inference component may also use natural language processing algorithms and techniques 

As per Claim 2, Iyer discloses wherein the plurality of data sources are online merchants, social media platforms, or online forums (¶ 58-59. Also see citations above.).

As per Claim 3, Iyer discloses wherein detecting at least one electronic content item associated with one external data source of the plurality of external data sources that is related to the entity comprises detecting an electronic content item that includes one or more of: a name of the entity, a website associated with the entity, a name of a product, a service, or a brand associated with the entity, an identifier of a social media account associated with the entity, an email address associated with the entity, a phone number associated with the entity, and a name of an executive or a spokesperson associated with the entity (¶ 58-59. Also see citations above.).

wherein the at least one electronic content item comprises one or more of a post or message on a social networking platform, a review, or a message on an online forum (¶ 58-59 and 93. Also see citations above.).

As per Claims 11 and 20, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

As per Claim 12, it recites substantially similar limitations as claim 2. Therefore, it is rejected using the same rationale. 

As per Claim 13, it recites substantially similar limitations as claim 3. Therefore, it is rejected using the same rationale. 

As per Claim 14, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Dheap, in view of Walker, in view of Manolescu, in further view of Anders et al. (US 2020/0034893 A1) (hereinafter “Anders”).

As per Claim 5, Iyer discloses wherein determining whether the at least one electronic content item has a negative context or a positive context […] (¶¶ 26, 72, 106. Also see citations above.). 
While Iyer discloses the concept of determining whether a content item has a negative or positive context, the combination of Iyer/Dheap/Walker fail to explicitly teach that is being performed using natural language processing. Therefore, the combination of Iyer/Dheap/Walker […] comprises processing the content item using natural language processing.
However, in the same field of endeavor, Anders teaches […] comprises processing the content item using natural language processing (¶ 60 “Additionally, the tag-based content delivery program 110a, 110b may apply natural-language processing or any cognitive computing system to perform a sentiment analysis of the detected user post. The tag-based content delivery program 110a, 110b may perform sentiment analysis of the detected user post to determine the polarity of the detected user post, specifically, whether the mood/opinion of the detected user post is positive, negative, or neutral towards the expressed topic(s). If the tag-based content delivery program 110a, 110b determines that the polarity of the detected user post is negative, the tag-based content delivery program 110a, 110b may register the detected user post as a negative candidate and remove the detected user post from a queue of candidates for receiving company media content. In one embodiment, if the tag-based content delivery program 110a, 110b determines that the polarity of the detected user post is positive, the tag-based content delivery program 110a, 110b may automatically prioritize the detected user post and prioritize the respective posting user for receiving the company data content from repository 210.” Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the sentiment determination of a user post as taught by the combination of Iyer/Dheap/Walker/Manolescu as modified above, by combining the sentiment determination of a user post using natural language processing as taught by Anders, because doing so would enable an entity to incentivize a user who is considered an influencer to promote products or services of the entity. The combination would remove a negative user post as a candidate for receiving company media content (e.g., incentives) (Anders, ¶ 60). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have 

As per Claim 15, it recites substantially similar limitations as claim 5. Therefore, it is rejected using the same rationale. 

Prior Art
The Examiner notes that no prior art was found to teach claims 9-10 and 19 as currently amended. 

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant respectfully submits that claim 1 does not fall into either grouping of ‘mental processes’ or certain methods for organizing human activities and Is therefore not directed to an abstract idea’. […] Specifically, Applicant respectfully submits the claim 1 is ‘a[n] improvement in the functioning of a computer, or an improvement to other technology or technical field.’ […] Therefore, in providing a technical solution to the problem of monitoring content items [as described in paragraph [0021] of the specification], the subject of claim 1 is an improvement to the technical field of brand monitoring. Therefore, claim 1 is allowable under 35 U.S.C. § 101.” 

	In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently 
	With regard to the argument that the claims do not recite mental processes and certain methods of organizing human activity, the Examiner respectfully disagrees. As explained above, the mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. The claims also recite limitations that are considered certain methods of organizing human activities because the claims recite limitations that that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people (including social activities).
	With regard to the argument that ¶ 21 of the specification describes a technical solution to a technical problem, the Examiner respectfully disagrees. The alleged improvement is one that is entirely in the realm of the abstract idea. The additional elements identified above are being used as tools, in their ordinary capacity, to perform the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed 
	Therefore, the claims do not integrate the judicial exception into a practical application or amount to significantly more. 

Argument B: “Independent claim 1 includes features of claim 8, for which the Office states that no prior art was found to teach these features. (see Office Action, page 24). Accordingly, Applicant respectfully submits that claim 1 is patentable over the cited references.”

	In response, the Examiner respectfully disagrees. As explained above, the broadest reasonable interpretation only requires either Condition A (i.e., responsive to a determination that the number of previous actions exceeds the threshold, performing no action on the user device of the user) or Condition B (i.e., responsive to a determination that the number of previous actions does not exceed the threshold […] perform the selected action by the content engine on the user device). The limitations of previous claim 8 are part of Condition B which is not require to be performed. Therefore, the claims as still rejection under prior art as outlined above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681